Citation Nr: 0427933	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  02-07 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
partial complex epilepsy, (formerly diagnosed as idiopathic 
episodes of loss of consciousness). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from January 1984 to May 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office in 
Little Rock, Arkansas, in which the RO denied an evaluation 
in excess of 20 percent for a service connected disorder, 
currently identified as partial complex epilepsy.

A Board hearing held before the undersigned Acting Veterans 
Law Judge was conducted in June 2004, a transcript of which 
is on file.  At the hearing, the veteran mentioned additional 
conditions affecting him including headaches and a speech 
impediment.  It is not clear whether the veteran wishes to 
pursue service connection claims for the conditions.  This 
matter is referred to the RO for clarification and 
adjudication of such claims, if filed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

A remand is required in this case as to the claim on appeal.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration and to comply with due process.

The veteran provided hearing testimony before the undersigned 
Acting Veterans Law Judge in June 2004.  At that time, he 
identified additional evidence which is not on file and which 
is pertinent to his claim and may prove helpful in accurately 
evaluating his service-connected disability.  During the 
hearing, the veteran reported that he had recently been 
involved in a traffic accident, in conjunction with which he 
suffered a seizure.  He stated that he was treated at the 
DePaul Hospital.  These records are not on file and will be 
requested.  

The veteran has also identified outstanding VA medical 
records pertinent to his claim.  At the Board hearing, the 
veteran reported that he had undergone a series of tests in 
2002 at the VA medical facility in Houston Texas, but had 
never seen the medical report of the results.  That medical 
report does not appear to be on file and will be requested.  
The veteran also mentioned at the hearing that he was 
scheduled for an appointment with a neurologist at the VA 
medical facility in Little Rock, Arkansas in July 2004.  The 
Board believes that this evidence must be associated with the 
file prior to adjudicating the claim.  A review of the file 
reflects that VA medical records from the VAMC in Little 
Rock, Arkansas are current through February 2002.  Records 
from that facility subsequent to that time, to include the 
July 2004 neurology report will be requested.

Finally, the veteran has not had a comprehensive VA 
examination for his epileptic condition since July 2001.  
This is especially critical because the veteran testified 
that he ceased taking medication to control his seizures 
early in 2004, upon the advice of his doctor.  This change 
could have a material impact upon the severity of his 
disability and thus a current evaluation is required.  The 
United States Court of Appeals for Veterans Claims has held 
that VA's duty to assist veterans in the development of their 
claims requires providing them with a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1995).  In this case, the veteran has 
testified, in essence, that the severity of his epileptic 
condition has gotten progressively worse since his last VA 
examination.  The Board finds that an updated VA examination 
is therefore warranted in this case.

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC. 
VA will notify the veteran if further action is required on 
his part.

1.  The RO should obtain all of the 
veteran's outstanding VA treatment 
records.  Specifically, the following 
records should be requested: (a) all 
treatment records and reports of tests 
and evaluations from the VA medical 
facility in Houston, Texas, (particularly 
a report of testing and studies conducted 
in 2002); (b) all treatment records and 
reports of tests and evaluations from the 
VA medical facility in Little Rock 
Arkansas, dated from February 2002 
(particularly a report of neurological 
testing and studies conducted in July 
2004.  All records requests should be 
annotated for the file and any 
unsuccessful results should be noted.  

2.  The veteran should be contacted and 
requested to identify the dates and 
location of the traffic accident, and 
subsequent treatment at the Depaul 
Hospital, which was mentioned during the 
June 2004 hearing.  After securing the 
necessary release, the RO should obtain 
the medical records pertaining to this 
hospitalization for inclusion in the 
claims file.  All records requests should 
be annotated for the file and any 
unsuccessful results should be noted.  

3.  After completing the development 
requested above, the VBA AMC should 
arrange for a VA neurological examination 
of the veteran for the purpose of 
ascertaining the current nature and 
extent of severity of his epileptic 
disability.  The claims file, including 
the records requested above, must be made 
available to and reviewed by the examiner 
prior to and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file, including 
the records requested above was in fact 
made available for review in conjunction 
with the examination.  

The examiner is requested to address the 
criteria for rating grand mal epilepsy in 
his examination and assessment of the 
veteran.  The examiner should 
specifically indicate whether the veteran 
suffers from a confirmed diagnosis of 
epilepsy.  The examiner should indicate 
whether the veteran suffers from major 
(characterized by generalized tonic-
clonic convulsion with unconsciousness) 
and/or minor (brief interruption in 
consciousness or conscious control 
associated with staring or rhythmic 
blinking of the eyes/nodding of the 
head/sudden jerking movement of the arms, 
trunk or head-myoclonic type/sudden loss 
of postural control-akinetic type) 
seizures, and how often these episodes 
occur in accordance with 38 C.F.R. § 
4.124a (Diagnostic Codes 8910 through 
8914) (2003).  Specifically, the 
frequency of seizures should be reported 
to include whether there is evidence of 
an average of at least one major seizure 
in the last 6 months or 2 in the last 
year, or 5-8 minor seizures weekly.  The 
type and frequency of any medication used 
for control of the veteran's epilepsy 
should be reported.  All of the above 
rating criteria must be addressed to the 
extent possible.  

The examiner is also requested to opine 
as to the veteran's employability and 
level of functional impairment 
attributable to his epileptic condition.  
Any further indicated special studies 
must be conducted.  Any opinions 
expressed by the examiner must be fully 
explained and accompanied by a complete 
rationale.

4.  Following any further indicated 
development, the RO should review the 
record and readjudicate the issue 
currently on appeal.  If the benefits 
sought on appeal are not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


